DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-6,8 and 10-11) in the reply filed on 11/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2022.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 11/10/2022. Claim(s)1-6,8,10-11 are previously presented, claim(s) 7,9 and 13-23 are cancelled, and claim(s) 24-30 are new . Accordingly claims 1-6, 8,10-11,and 24-30 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-6, 8,10-11,and 24-30 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mourou (US 2019/0022961 – of record) in view of Denbeaux (US 2021/0178670).
Note: The examiner has provided an annotated version of Mourou’s drawing of Fig. 1 for clarity.



    PNG
    media_image1.png
    521
    413
    media_image1.png
    Greyscale

Regarding claim 1, Mourou teaches a head assembly (extruder (32) and nozzle (30)) for a fused deposition modeling printer (10) (see annotated Fig. 1 above) comprising: a heating head (heated nozzle (30)) (see annotated Fig. 1 above;[0033]) comprising:
 a top; a bottom; a conduit extending between the top and the bottom having a conduit surface for guiding a flow of material (F) therein (see annotated Fig. 1 above;[0033-0039]); a configuration of a continuous arrangement of coils (26) connected to electrically conductive wire (28) providing a resistance along the nozzle surface for generating heat when electric current flows within the electrically conductive wire (see annotated Fig. 1 above;[0031], [0038]), but Mourou does not explicitly teach an electrically conductive layer providing a resistance along the conduit surface for generating heat when electric current flows within the electrically conductive layer.
In the same field of endeavor, 3D printing, Denbeaux teaches an additive manufacturing system (100) comprises a material conduit (106) configured to receive build material (104); an electrically conductive layer(138) capable to provide a resistance along the conduit surface for generating heat when electric current flows within the electrically conductive layer (see Fig. 1;[0025-0026], [0030], [0035] and [0057]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a head assembly as taught by Mourou with an electrically conductive layer providing a resistance along the conduit surface for generating heat when electric current flows within the electrically conductive layer as taught by Denbeaux in order to heat the filament material efficiently.
Regarding claim 3, Mourou in view of Denbeaux further teaches the head assembly, wherein the electrically conductive layer (138) extends from the top to the bottom of the heating head (see Figs. 1 and 4 of Denbeaux).  
Regarding claim 4, Mourou in view of Denbeaux teaches the head assembly as discussed in claim 1 above.
Mourou does not explicitly teach, wherein the electrically conductive layer has a first thickness at a first circumference being at a first distance from the top and a second thickness at a second circumference being at a second distance farther from the top of the heating head than the first circumference.  However, since Mourou teaches that heating head the conduit has a first diameter (41) at a first circumference being at a first distance from the top and a second diameter (43) at a second circumference being at a second distance farther from the top of the heating nozzle (30) than the first circumference (see annotated Fig. 1 above;[0036]) and Denbeaux teaches the electrically conductive layer (138) capable to positioned with the first section of the conduit (108) or a second section of the conduit (110) (see Figs. 1 and 4;[0057]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a head assembly as taught by Mourou and Denbeaux with the electrically conductive layer has a first thickness at a first circumference being at a first distance from the top and a second thickness at a second circumference being at a second distance farther from the top of the heating head than the first circumference in order to allow the electrical conductive layer contacted directly by build material  flowing through material conduit (see [0057] of Denbeaux).
In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 5, Mourou in view of Denbeaux further teaches the head assembly, wherein temperature generated at the second circumference is greater than temperature generated at the first circumference (see Figs. 1 and 4;[0057] of Denbeaux) .  
Regarding claim 6, Mourou in view of Denbeaux further teaches the head assembly, wherein the heating head comprises an electrically insulating layer (i.e. first section (108) made of ceramic material capable to be electrically insulating layer) distant from the conduit surface (see Fig. 1;[0025] of Denbeaux).  
Regarding claim 8, Mourou in view of Denbeaux further teaches the head assembly, wherein the electrically conductive layer (138) extends over the conduit (106) surface in its entirety (see Fig. 1 of Denbeaux).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mourou (US 2019/0022961 – of record) in view of Denbeaux (US 2021/0178670) as applied to claim 1 above, and further in view of Klimczak (US 2022/0072765).
Regarding claim 2, Mourou in view of Denbeaux  teaches the head assembly as discussed in claim 1 above.
Mourou in view of Denbeaux does not explicitly teach wherein the electrically conductive layer is made of a combination of ceramic powder and of metallic powder.  In the same field of endeavor, 3D printing, Klimczak teaches a print head (104) comprises a material conduit (104a) configured to receive build material (110); an electrically conductive layer (310) made of a combination of ceramic powder and of metallic powder (see Fig. 4;[0022-0025] and [0031]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a head assembly as taught by Mourou in view of Denbeaux with the electrically conductive layer is made of a combination of ceramic powder and of metallic powder as taught by Klimczak in order to heat the filament material efficiently.
Allowable Subject Matter
Claims 10 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claim 10, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a head assembly as instantly claimed is that while the prior arts Mourou (US 2019/0022961 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 10, alone or in combination fails to teach a top electric connector connecting the electrically conductive layer at or near the top of the heating head; a bottom electric connector connecting the electrically conductive layer at or near the bottom of the heating head; and a biasing component pushing at least one of: the top electric connector toward electrically conductive layer; and the bottom electric connector toward the electrically conductive layer.
Therefore, claim 10 is deemed novel and non-obvious over the prior art of record.
Regarding claim(s) 11, they depend from claim 10; thus, they are also deemed novel and non-obvious over the prior art of record.
Regarding Claim 24, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a head assembly as instantly claimed is that while the prior arts Mourou (US 2019/0022961 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 24, alone or in combination fails to teach a plurality of flanges extending outwardly from the conduit each having a circumference surface; and an electrically conductive trace extending between a first one of the circumference surfaces at first one of the plurality of flanges and a second one of the circumference surfaces at second one of the plurality of flanges via a portion of the conduit surface; and electrically powered inwardly pressing tightening rings, wherein the tightening rings are mounted to the first one and the second one of the circumference surfaces thereby defining an electric circuit therebetween via the conduit surface.
Therefore, claim 24 is deemed novel and non-obvious over the prior art of record.
Regarding claim(s) 25-30, they depend from claim 30; thus, they are also deemed novel and non-obvious over the prior art of record.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruggeman (US 2021/0086446) teaches a printhead assembly that includes a feedstock liquefying unit for liquefying and depositing feedstock material via a nozzle (401), a thermally conductive tube (402) may be provided with heat conductive sections (403) (see Figs. 2A-2D;[0075-0076] and [0082]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743